


Exhibit 10.2


AMENDMENT NUMBER TWO TO
THE COCA-COLA REFRESHMENTS EXECUTIVE SEVERANCE PLAN


WHEREAS, Coca-Cola Refreshments USA, Inc. sponsors the Coca-Cola Refreshments
Executive Severance Plan (the “Plan”);
WHEREAS, The Coca-Cola Company Benefits Committee has the authority to amend the
Plan; and
WHEREAS, the Committee wishes to amend the Plan to clarify that with respect to
the Plan, eligibility to participate is limited to those employees who are
otherwise
eligible under the terms of the Plan on or before October 1, 2010 and any
employee who was not a participant in the Plan on October 1, 2010 is not
eligible for benefits under the Plan;
NOW THEREFORE, the Plan hereby is amended as follows:
The definition of “Eligible Employee” in Section 2 (“Definitions”) shall be
replaced with the following definition:
“Eligible Employee” means senior officers and management employees of the
Company (or any Affiliate of the Company designated by The Coca-Cola Company
Benefits Committee or its delegate as participating in the Plan) who, as of
October 1, 2010, are in positions in the Global Leadership, Executive
Leadership, Strategic Leadership, or Business Unit/Functional Leadership salary
bands.


IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to be
executed by its duly authorized member as of this 14th day of July 2011.


THE COCA-COLA COMPANY
BENEFITS COMMITTEE


BY: /s/ Sue Fleming                
SUE FLEMING
Benefits Committee Chairperson




